DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stephen Sequin on 2/24/2021.
The application has been amended as follows: 
	IN THE CLAIMS:

	Claim 1, line 7, after “and an outlet”, delete –to the compressor section--.
	
	Claim 1, line 7, after “an outlet diameter,”, insert –the outlet adjacent to the 

compressor section, and—
	
	Claim 5, line 2, after “across the”, delete –fan blade alone--, insert –the plurality 

of fan blades--

Claim 23, line 2, after “across the”, delete –fan blade alone--, insert –the plurality 

of fan blades--

Claim 26, line 3, after “across the”, delete –fan blade alone--, insert –the plurality 



Allowable Subject Matter
Claims 1-2, 5-8, 11-13, 15, 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: In a front section for a gas turbine engine with a fan section having a hub to tip ratio between 0.24-.36 and a transitional passage having a hub diameter to inlet diameter between 0.70-0.90, the prior art does not teach or fairly suggest an inlet to outlet diameter ratio of 1.1-1.64 as required in claims 1 and 7. The prior art is aware of low hub to tip ratios. See for example Heikurinen et al. US 2014/0356159, stating the advantages of reducing the ratio of the hub to tip radii are well appreciated in terms of reducing the specific flow of air entering the leading edge of the fan, see para. [0003]. Rauch also discloses a geared turbofan having an inlet to hub diameter ratio as claimed. See Rauch fig. 10. The geared turbofan of Rauch is disclosed as to scale where the hub to tip ratio is also close to the claimed ratio. However, Rauch’s engine does not teach that the inlet to outlet ratio of the transitional passage falls between 1.1-1.64. No prior art appears to discuss this ratio in an engine having the hub to tip ratio and the inlet to hub ratio as claimed. Since the record does not contain prior art discussing such a recitation, the claims are allowed for a lack of evidence. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741